Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 14-20 are pending.  Claims 14-16 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-9, 17-20 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statements (IDS) applicant has submitted 3/21/2022, 4/20/2022 has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. US5,479,930 and further in view of Edidin et al US2012/0100729 and Worrell et al. US2013/0030428.
For claim 1, 
Gruner discloses an “endoscope (TEE probe; fig 1; 2:40), comprising: 
a reusable hand-piece (handle 19) and a shaft assembly (gastroscope tube 12), wherein the reusable hand-piece articulates the disposable shaft assembly by means of concentric drive shafts (fig 9 shows right-left control knob 24 connected by a concentric shaft 122 to right-left pulley 126 and forward-back control knob 26 is attached to forward-back pulley 128 by the concentric cylindrical drive shaft in fig 9, but unlabeled and transferring force via articulation wires; 6:10-18);
Gruner does not disclose:
the shaft assembly as “disposable”.
Edidin teaches an endoscope with a detachable and disposable shaft (disposable imaging unit 504; fig 5A; [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Edidin into the invention of Gruner in order to configure the endoscope e.g. as claimed because for “reasons of convenience, traceability, and sterility” (Edidin: [0019]).
Gruner does not disclose articulation control knobs with concentric drive shafts “wherein the concentric drive shafts extend along a first direction”, where the first direction is axially oriented with the longitudinal axis of the insertion shaft, i.e. the claimed direction of connection between the hand-piece and the disposable shaft.  Gruner rather discloses as in fig 1, the first direction to be into the page and orthogonal to the longitudinal axis of the insertion shaft.  
Worrell teaches configuring articulation control as a knob (articulation knob 128 with associated components including drive tube 138, lead screws 183 and 184, and drive members 162 and 172; fig 13-15) that is axially oriented with the longitudinal axis of the insertion shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Worrell into the invention of Gruner in order to modify the endoscope articulation control knobs with the concentric drive shafts of Gruner to be axially aligned with the insertion shaft and therefore along the claimed first direction, because it allows a less obtrusive articulation knob configuration on the handle thereby reducing the possibility of accidental displacement (profile of device in Gruner fig 8a vs. Worrell fig 13).
Gruner does not disclose “an electronics module is mounted to a housing of the reusable hand-piece assembly” and “wherein the electronics module has a connector that engages a connector of the first disposable shaft assembly when the housing of the reusable hand-piece assembly is connected to a housing of the first disposable shaft assembly along the first direction”.
Edidin teaches, as the claimed “electronics module”, a system control module 508 (fig 5A; [0052]) with associated electrical components required for proper functioning including the base unit 502, a display 516, imaging unit 504 (fig 5A; [0052]), and electrical connectors 552 as the claimed “connector” of the electronics module (fig 5A shows the connector axially aligned with the longitudinal axis of the insertion shaft, i.e. along the claimed first direction; [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Edidin into the invention of Gruner in order to configure the endoscope e.g. as claimed, because it allows for controlling the electrical components of the disposable shaft.
For claim 2, modified Gruner discloses the “endoscope of claim 1, wherein the concentric drive shafts transmit torque to articulation pulleys by means of oval, spline, square, or star geometric features (Edidin: fig 15 shows first and second lead screws 183, 184 along with gearings 191, 192 as star shaped)”.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. US5,479,930, Edidin et al US2012/0100729, and Worrell et al. US2013/0030428 as applied to claim 1 above, and further in view of Williams US2016/0000300.
For claim 3, Gruner does not disclose the “endoscope of claim 1, wherein the reusable hand-piece incorporates a battery, a control board, and means for wirelessly transmitting image data to an external storage device”.  Williams teaches a wireless endoscope (fig 13; [0071]) with a battery (1316), a control board (1314), and wireless transmitter for transmitting image data externally (1310; [0068, 0071]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Williams into the invention of Gruner in order to configure “endoscope of claim 1, wherein the reusable hand-piece incorporates a battery, a control board, and means for wirelessly transmitting image data to an external storage device” because it provides for wireless endoscopy which “is particularly useful in applications where a patient is not fully sedated or restrained (Williams: [0045])”.
Claims 4, 5, 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. US5,479,930 and further in view of Berkelaar US2011/0021871, Edidin et al US2012/0100729, and Worrell et al. US2013/0030428.
For claim 4, 
Gruner discloses 
an “endoscope (TEE probe; fig 1; 2:40), comprising: 
a reusable hand-piece assembly (handle 10) and a first shaft assembly (gastroscope tube 12); 
an articulation control (control knobs 24, 26) mounted to a housing of the reusable hand-piece assembly (fig 1); and 
wherein articulation control of the reusable hand-piece includes a first articulation control knob and a second articulation control knob (control knobs 24, 26; fig 1);
wherein the first articulation control knob has a first drive shaft and the second articulation control knob has a second drive shaft, and wherein the first and second drive shafts are concentric (fig 9 shows right-left control knob 24 connected by a shaft 122 to right-left pulley 126 and forward-back control knob 26 is attached to forward-back pulley 128 by the cylindrical drive shaft in fig 9, but unlabeled and transferring force via articulation wires; 6:10-18)”.
Gruner does not disclose 
articulation control knobs with concentric drive shafts that “extend along the first direction”, where the first direction is axially oriented with the longitudinal axis of the insertion shaft.  Gruner rather discloses as in fig 1, the first direction to be into the page and orthogonal to the longitudinal axis of the insertion shaft.
Worrell teaches configuring articulation control as a knob (articulation knob 128 with associated components including drive tube 138, lead screws 183 and 184, and drive members 162 and 172; fig 13-15) that is axially oriented with the longitudinal axis of the insertion shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Worrell into the invention of Gruner in order to modify the endoscope articulation control knobs with the concentric drive shafts of Gruner to be axially aligned with the insertion shaft and therefore along the claimed first direction, because it allows a less obtrusive articulation knob configuration on the handle thereby reducing the possibility of accidental displacement (profile of device in Gruner fig 8a vs. Worrell fig 13).
Gruner does not disclose:
a first shaft assembly, handle 10 as “disposable” and the internal components critical to implementing a disposable and detachable first shaft assembly, i.e.
“an articulation wire actuating assembly mounted to a housing of the first disposable shaft assembly, the articulation wire actuating assembly attached to an articulation wire extending along a length of the first disposable shaft assembly; 
wherein the housing of the reusable hand-piece assembly is removably connected to the housing of the first disposable shaft assembly along a first direction; 
wherein the articulation control engages the articulation wire actuating assembly when the housing of the reusable hand-piece assembly is connected to the housing of the first disposable shaft assembly”.
Berkelaar teaches an endoscope with a detachable handle and shaft assembly:
an “endoscope (fig 1), comprising: 
a reusable hand-piece assembly (handpiece 12) and a first disposable shaft assembly (articulation section 14); 
an articulation wire actuating assembly (cable assembly 68; fig 14) mounted to a housing (trocar adapter 84; fig 4, 16) of the first disposable shaft assembly, the articulation wire actuating assembly attached to an articulation wire (cable 70; fig 13) extending along a length of the first disposable shaft assembly (fig 16); 
wherein the housing of the reusable hand-piece assembly is removably connected to the housing of the first disposable shaft assembly ([0051-0053] describes connecting and disconnecting articulation section 14 to handpiece 12); 
wherein the articulation control engages the articulation wire actuating assembly when the housing of the reusable hand-piece assembly is connected to the housing of the first disposable shaft assembly (figs 3 and 4 show the connection between the housings and the junction where the articulation control engages with the articulation wire actuating assembly when connected) along a first direction (figs 3 and 4 defines the connection between the hand-piece housing and the disposable shaft as along the longitudinal axis of the disposable shaft).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Berkelaar into the invention of Gruner in order to configure a first shaft assembly as “disposable” along with the internal components critical to implementing a disposable and detachable first shaft assembly because it allows for independently reusable or disposable handle and shaft while preventing reuse by “precluding the possibility of reconnection” (Berkelaar: [0010]);
Gruner additionally does not disclose: 
“an electronics module mounted to the housing of the reusable hand-piece assembly” and “wherein the electronics module has a connector that engages a connector of the first disposable shaft assembly when the housing of the reusable hand-piece assembly is connected to the housing of the first disposable shaft assembly along the first direction”.
Edidin teaches, as the claimed “electronics module”, a system control module 508 (fig 5A; [0052]) with associated electrical components required for proper functioning including the base unit 502, a display 516, imaging unit 504 (fig 5A; [0052]), and electrical connectors 552 as the claimed “connector” of the electronics module (fig 5A shows the connection axially aligned with the longitudinal axis of the insertion shaft, i.e. along the claimed first direction; [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Edidin into the invention of Gruner in order to configure the endoscope e.g. as claimed, because it allows for controlling the electrical components of the disposable shaft.
For claim 5, modified Gruner discloses the “endoscope of claim 4, wherein the housing of the reusable hand-piece assembly is arranged for connection to and disconnection from the housing of the first disposable shaft assembly without hand tools (Berkelaar: the modified connection is described at [0051-0053] as a snap and lock mechanism for connection and a nut 26 used to secure).
For claim 7, Gruner does not disclose the “endoscope of claim 4, wherein the housing of the reusable hand-piece assembly is removably connected to the housing of the first disposable shaft assembly by one or more magnets”.  
Edidin teaches fastener design options as a nut and bolt, hook and eyelet, and a magnet [0024, 0043].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Edidin into the invention of Gruner in order to configure “endoscope of claim 4, wherein the housing of the reusable hand-piece assembly is removably connected to the housing of the first disposable shaft assembly by one or more magnets” because it provides a passive manner of fastening, which requires no application of force ([0043]).
For claim 8, Gruner discloses the “endoscope of claim 4, wherein the reusable hand-piece assembly is absent a fluid connector that communicates with a lumen of the first disposable shaft assembly (Gruner fig 1 does not show a fluid connector that communicates with a lumen of the first disposable shaft assembly)”.
For claim 17, Gruner does not disclose an “endoscope system, comprising: the endoscope of claim 4 and a second disposable shaft assembly; wherein the second disposable shaft assembly has an articulation wire actuating assembly mounted to a housing of the second disposable shaft assembly, the articulation wire actuating assembly attached to an articulation wire extending along a length of the second disposable shaft assembly; wherein the housing of the reusable hand-piece assembly is removably connectable to the housing of the second disposable shaft assembly; and wherein the articulation control engages the articulation wire actuating assembly of the second disposable shaft assembly when the housing of the reusable hand-piece assembly is connected to the housing of the second disposable shaft assembly”.
Berkelaar teaches at [0033] a variety of different articulation sections and their associated end effectors combining with an operational handpiece to perform different surgical tasks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Berkelaar into the invention of Gruner in order to configure a second disposable shaft assembly, e.g. as claimed because it provides for performing different surgical tasks ([0033]).
For claim 18, modified Gruner does not explicitly disclose the “system of claim 17, wherein the first disposable shaft assembly differs from the second disposable shaft assembly in at least one of shaft length and shaft diameter”, but does disclose different shaft assemblies having different end effectors for different surgical tasks (Berkelaar: [0033]) in the least suggesting a variety of tool types.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disposable shaft assembly of Berkelaar to different shaft diameters and/or length because it allows customizing the shaft assembly to a particular type of surgical task (Berkelaar: [0033]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. US5,479,930, Berkelaar US2011/0021871, Edidin et al US2012/0100729, and Worrell et al. US2013/0030428 as applied to claim 4 above, and further in view of Mueckl et al. US2014/0111634.
For claim 6, Gruner does not disclose the “endoscope of claim 4, wherein the housing of the reusable hand-piece assembly is removably connected to the housing of the first disposable shaft assembly by one or more latches”.  Mueckl teaches a quick-release latch mechanism (quick-release latch mechanism 104; fig 2; [0024]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Mueckl into the invention of Berkelaar in order to “endoscope of claim 4, wherein the housing of the reusable hand-piece assembly is removably connected to the housing of the first disposable shaft assembly by one or more latches” because it provides a rapid manner to release the housing components ([0024]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. US5,479,930, Berkelaar US2011/0021871, Edidin et al US2012/0100729, and Worrell et al. US2013/0030428 as applied to claim 4 above, and further in view of Bedell US2003/0004460.
For claim 9, Gruner does not disclose the “endoscope of claim 4, wherein the housing of the first disposable shaft assembly includes a port in fluid communication with a lumen of a shaft of the first disposable shaft assembly”.  
Bedell teaches a port (port 3; fig 7B; [0029]) in communication with a lumen of a shaft in a scope with a detachable handle and shaft combination.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bedell into the invention of Gruner in order to configure “wherein the housing of the first disposable shaft assembly includes a port in fluid communication with a lumen of a shaft of the first disposable shaft assembly” because it provides “for additional functions, such as introducing other instruments or injecting other fluids” ([0029]).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. US5,479,930, Berkelaar US2011/0021871, Edidin et al US2012/0100729, and Worrell et al. US2013/0030428 as applied to claim 4 above, and further in view of Ueno et al. US2008/0125628.
For claim 19, Gruner does not disclose the “endoscope of claim 4, wherein the articulation wire actuating assembly comprises a rack and pinion assembly; wherein the rack and pinion assembly includes a first gear rack coupled to the first articulation control knob through a first gear and a second gear rack coupled to the second articulation control knob through a second gear; wherein the articulation wire extending along a length of the first disposable shaft assembly is a first articulation wire coupled to the first gear rack such that rotation of the first articulation control knob translates the first gear rack; and wherein a second articulation wire is coupled to the second gear rack such that rotation of the second articulation control knob translates the second gear rack”.
Ueno teaches a rack and pinion assembly (fig 1) for a detachable endoscope where articulation control knobs (fig 10; [0112] describes the force generating means using manual-type knobs 101, 102, while all other structural parts are the same as the endoscope 1 of the first embodiment) are coupled to gear racks (37a – 40a; [0062-0064]; fig 1, 3) via a gear (35a, 36a) and corresponding articulation wires (wires 14; fig 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ueno into the invention of Berkelaar in order to configure “endoscope of claim 4, wherein the articulation wire actuating assembly comprises a rack and pinion assembly; wherein the rack and pinion assembly includes a first gear rack coupled to the first articulation control knob through a first gear and a second gear rack coupled to the second articulation control knob through a second gear; wherein the articulation wire extending along a length of the first disposable shaft assembly is a first articulation wire coupled to the first gear rack such that rotation of the first articulation control knob translates the first gear rack; and wherein a second articulation wire is coupled to the second gear rack such that rotation of the second articulation control knob translates the second gear rack” because “compared to the prior art, the coupling section between the scope section 8A and the driving source unit 8B of the endoscope 1 can be reduced in size, and the coupling section between the scope section 8A and the driving source unit 8B can easily be detached/attached ([0096])”.
For claim 20, modified Gruner discloses the “endoscope of claim 19, comprising: a third gear rack associated with the first articulation control knob and a fourth gear rack associated with the second articulation control knob; wherein rotation of the first articulation control knob translates the third gear rack in a direction opposite that of the first gear rack; and wherein rotation of the second articulation control knob translates the fourth gear rack in a direction opposite that of the second gear rack (Ueno: figs 3-5 show a dual rack system for each control knob where the two racks for each corresponding knob travel in opposite direction to effect the articulation; [0062-0064])”.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference (specifically, e.g. Worrell) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/RYAN N HENDERSON/Primary Examiner, Art Unit 3795